Citation Nr: 0109136	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-05 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot and 
heel disorder.  

2.  Entitlement to service connection for a scrotal abscess.  

3.  Entitlement to a compensable evaluation for chronic 
rhinitis.  

4.  Entitlement to a compensable evaluation for right carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1979 to February 
1998.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama Regional Office (RO) which, in pertinent 
part, granted service connection for chronic rhinitis and 
assigned a noncompensable disability evaluation.  Service 
connection was also granted for right carpal tunnel syndrome 
with a noncompensable disability evaluation.  Service 
connection was denied for a left foot and heel disorder, a 
low back disorder and for a scrotal abscess.  An April 2000 
rating decision granted service connection for recurrent low 
back pain and assigned a noncompensable disability 
evaluation.  At the January 2001 hearing on appeal, the 
veteran expressly withdrew his claim for a compensable 
evaluation for his service-connected low back disorder.  
Therefore, such issue is not before the Board.  The veteran 
has been represented throughout this appeal by the American 
Legion.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

As to the veteran's claims for service connection for a left 
foot and heel disorder and for a scrotal abscess, the Board 
notes that the veteran was last afforded a VA general medical 
examination in June 1998.  At that time, he reported a 
history of pain in the left foot and heel.  The veteran 
stated that he had been told that his claimed disorder was 
the result of compensating for his right foot problems.  The 
examiner reported that examination of the veteran's left foot 
and heel was unremarkable.  The veteran also reported that he 
had a cyst lanced in the scrotal area in 1994 or 1995.  He 
denied having any present problems.  The diagnoses did not 
refer to left foot or heel disorders or to a scrotal 
disorder.  

The Board notes that at a January 2001 hearing before a 
member of the Board, the veteran testified that he presently 
suffered pain with sexual activity and indicated that he 
would have a hesitancy or reluctance associated with 
urination.  He also complained of continued left foot 
tenderness.  Additionally, the Board notes that at a June 
1999 hearing on appeal, the veteran testified that another 
mass seemed to be occurring in the same area of his previous 
scrotal abscess and that he was to receive treatment in the 
next week.  Further, the veteran's service medical records 
indicate that he was treated for left foot pain in July 1985.  
The examiner indicated an assessment of a soft tissue injury.  
A later July 1985 entry related a similar assessment.  A 
September 1993 entry indicated that the veteran was seen for 
a lump in the right testicle with pain.  The assessment was 
an infected sebaceous cyst.  An October 1993 entry indicated 
an assessment which included a right scrotal abscess.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Hatlestad 
v. Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions including his continued complaints as 
to left foot and scrotal pain; the lack of recent VA 
examinations as to such disorders; the evidence of inservice 
treatment, as noted above; and in consideration of the 
Court's holdings in Colvin and Hatlestad, the Board concludes 
that VA orthopedic and genitourinary examinations would be 
helpful in resolving the issues raised by the instant appeal.  

As to the veteran's claims for compensable evaluations for 
his service-connected chronic rhinitis and right carpal 
tunnel syndrome, the Board notes that the June 1998 VA 
general medical examination report included a notation that 
the veteran reported that he had carpal tunnel syndrome.  The 
veteran stated that when he worked with a computer, his right 
middle, ring and little fingers would have numbness and 
tingling.  He also complained of forearm pain.  The veteran 
further reported a history of being allergic to pollen.  The 
examiner noted that there was no tenderness or swelling of 
the right wrist.  There was a full range of movement of the 
right wrist associated with no pain.  The neurological 
examination was unremarkable.  The examiner also indicated 
that there was no tenderness over the veteran's sinuses and 
that his nose, mouth and throat looked clear.  The diagnoses 
included carpal tunnel syndrome, right wrist and headaches.  

The Board observes that at the January 2001 hearing before a 
member of the Board, the veteran reported that he had right 
wrist pain as well as numbness in his fingers.  He also 
stated that he suffered headaches all the time as a result of 
his chronic rhinitis.  The veteran indicated that he had 
crusting in his nasal passages as well as drainage.  Given 
the nature of the veteran's contentions; the lack of recent 
VA examinations as to his service-connected right carpal 
tunnel syndrome and chronic rhinitis; and in consideration of 
the cases noted above, the Board concludes that additional VA 
examinations as to such disorders are necessary prior to 
appellate review.  

The Board observes that treatment records subsequent to the 
veteran's separation from service have neither been requested 
nor incorporated into the record.  Additionally, at the June 
1999 hearing on appeal, the veteran specifically referred to 
treatment he was to receive at Fort Rucker.  In September 
1999, the RO requested that the veteran provide such records.  
The Board is of the view that an attempt should be made to 
obtain any treatment records of possible pertinence to the 
veteran's claims.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should request that the veteran 
provide information as to the medical 
facilities at which he received inpatient 
and outpatient treatment pertaining to his 
claimed disorders from February 1998 to 
the present.  Upon receipt of the 
requested information, the RO should 
contact the identified facilities, to 
include Fort Rucker, and request that all 
available pertinent clinical documentation 
be forwarded for incorporation into the 
record.  

3.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the likely etiology of his claimed left 
foot and heel disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should express an opinion as 
to the etiology and approximate date of 
onset of any diagnosed left foot and heel 
disorders and to comment on the 
relationship, if any, between any such 
disorders and the veteran's period of 
service.  The examiner should also provide 
an opinion as to whether it is equally 
probable, or as likely as not, that any 
diagnosed left foot or heel disorders are 
etiologically or causally related to or 
were aggravated by the veteran's service-
connected residuals of a right foot injury 
with fracture of the 3rd and 4th 
metatarsals.  See Allen v. Brown, 7 
Vet.App. 439 (1995).  A complete rationale 
for any opinion expressed should be 
provided.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

4.  The RO should schedule the veteran for 
a VA genitourinary examination to 
determine the likely etiology of his 
claimed scrotal abscess.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should express an opinion as 
to the etiology and approximate date of 
onset of any diagnosed scrotal disorder 
and to comment on the relationship, if 
any, between any such disorder and the 
veteran's period of service.  A complete 
rationale for any opinion expressed should 
be provided.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  

5.  The RO should schedule the veteran for 
a VA examination by an appropriate 
specialist in order to determine the 
severity of his service-connected chronic 
rhinitis.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  Specific 
reference should be made to the criteria 
indicated under diagnostic code 6522.  The 
examiner should comment as to whether 
veteran's claimed headaches are a residual 
of his service-connected chronic rhinitis.  
The claims folder must be made available 
to the examiner for review prior to the 
examination.  

6.  The RO should schedule the veteran for 
a VA neurological examination in order to 
determine the severity of his service-
connected right carpal tunnel syndrome.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Specific reference 
should be made to the criteria indicated 
under diagnostic code 8515.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



